Mr. Ohtee Justice Hernández
delivered the opinion of the court.
*334TMs is an appeal from an order of the District Conrt of Arecibo dated December 8, 1913, refusing to approve a deed of partition of the estate of Manuel López Delgado, deceased, executed in the town of Camay on September 17 of the same year before Notary Manuel Paz TJrdaz, which deed was submitted to the said court for its approval, together with other documents, on October 6, 1913.
The transcript of the record is certified to by the attorneys for the petitioner-appellants, or rather, by Attorney Manuel Paz Urdaz in representation of the professional firm of Large & Paz.
In deciding to-day case No. 1082 of Ex parte Antonia Hernándes Siberio and Ramón Casaña Morales, which was another appeal from the same Distinct Court of Arecibo, we dismissed the appeal for the reason that the transcript of the record should have been certified to by the secretary of the conrt and not by the attorney of the only party interested.
In the opinion which served as a basis for the said decision we stated the reasons therefor and as the said reasons apply to the case at bar we refer to them and dismiss the present appeal also.

Appeal dismissed.

Justices Wolf, del Toro and Aldrey concurred.